Opinion of the Court
HOMER Ferguson, Judge:
The accused, a dependent wife of an Army captain, was convicted by a general court-martial in Stuttgart, Germany, of an assault upon her husband with intent to commit murder, in violation of Article 134, Uniform Code of Military Justice, 50 USC § 728. She was sentenced to confinement at hard labor for twenty-one months, and the convening authority approved. An Army board of review approved only an assault with a dangerous weapon in violation of Article 128, Uniform Code of Military Justice, 50 USC § 722, and reduced the confinement to one year. The Judge Advocate General of the Army remitted the unexecuted portion of the sentence, and we granted review to determine whether the court was without jurisdiction to try the accused.
The issue in this case is the same as in United States v Burney, 6 USCMA *83776, 21 CMR 98. We held there that Article 2(11) of the Code is a valid exercise of Congressional power granted by the Constitution “to make rules for the government and regulation of the land and naval forces.” Accordingly we dispose of the issue in this appeal in the same manner. The decision of the board of review is affirmed.
Chief Judge Quinn and Judge Lati-MER concur.